 (...".-1''.7In the Matter of DESOTO OIL COMPANYandUNITED CANNERY, AGRI-CULTURAL, PACKING AND ALLIED WORKERS OF AMERICACase,No. R-2133.-Decided November 27, 1940Jurisdiction:cottonseedprocessingindustry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives ;election necessary.-Unit Appropriate for Collective Bargaining:productionand maintenance em-ployees excludingclericaland supervisoryemployees.Miles, & Miles, by Mr. Lovick P. Miles) Jr.,of Memphis, Tenn., forthe Company.Mr. Robert E. Himmaugh,ofMemphis, Tenn., for the United.Mr. E. C. Conser,of Memphis, Tenn., for the Engineers.Mr. Sidney L. Davis,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF'THE CASEOn October 3, 1940, United Cannery, Agricultural, Packing andAlliedWorkers of America, herein called the United, filed with theRegional Director for the Tenth Region (Atlanta, Georgia), a peti-tion alleging that a question affecting commerce had arisen concerning the representation of employees of DeSoto Oil Company, Mem-phis, Tennessee, herein called the Company, and requesting an inves-tigation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On October 19 the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act and-Article III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On October 28 the Regional Director issued a' notice of hearing,copies of which were duly served upon the Company, the United, andupon Engineers, Local Union No. 92, International Union of Oper-ating Engineers, herein called the Engineers, a labor organization28 N. L. It. B., No. 22.141 142DECISIONSOF NATIONALLABOR RELATIONS BOARDclaiming to represent employees directly affected by the investiga-tion.Pursuant to the notice a hearing was held on November 7 atMemphis, Tennessee, before Alexander E.Wilson, Jr., the TrialExaminer duly designated by the Board.The Company, the United,and the Engineers were represented either,by counsel or their repre-sentative and participated in the hearing.Full opportunity to beheard, to examine and to cross=examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made various rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYDeSoto Oil Company is a Tennessee corporation, having its prin-cipal place of business and a plant at Memphis, Tennessee. It isengaged in the business of processing cottonseed and in selling anddistributing the products derived therefrom, consisting of crude cot-tonseed oil, cottonseed meal, cottonseed cake, cottonseed hulls, cotton-seed linters, and first and second culls.Between 75 and 80 per centof the cottonseed used by it in the course of production at the Mem-phis plant are purchased and shipped to the plant from outside theState of Tennessee.All products of the plant are sold throughbrokers and dealers in Memphis, Tennessee, f. o. b. the plant, someto customers outside the State of Tennessee, others to customers, espe-cially refineries, in the State, for further refining and sale and dis-tribution outside the State.Approximately 90 per cent of theCompany's products in one form or another ultimately reach pointsoutside the State of Tennessee.II.THE ORGANIZATIONS INVOLVEDUnited Cannery, Agricultural, Packing and Allied Workers of,America is a labor organization affiliated with Congress of IndustrialOrganizations.Engineers Local Union No. 92, International Union-of Operating Engineers, is a local of International Union of Operat-ing Engineers, a labor organization affiliated with American Federa-tion of Labor.The United and the Engineers each admit to mem-bership production and maintenance employees of the Company,exclusive of clerical and supervisory employees.III.THE QUESTION CONCERNING REPRESENTATIONBoth the United and the Engineers claim to represent for collectivebargaining purposes a majority of the employees within the bargain- DESOTO OIL COMPANY143ing unit hereinafter found to be appropriate.The Company refusedand refuses to recognize either the United or the Engineers as theexclusive bargaining agency of any of its employees until the matterisdetermined by the Board.At the hearing the Trial Examinerreported and stated for the purposes of the record that a substantialnumber of persons employed by the Company within said unit haddesignated both the United and the Engineers, respectively, as theircollective bargaining agency.'We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITAt the hearing the United and the Engineers stipulated that allproduction and maintenance employees of the Company, excludingclerical and supervisory employees, may be found to constitute anappropriate collective bargaining unit.The Company takes no posi-tion with respect to the matter.We see no reason for not findingin accordance with the stipulation.We find that all production and maintenance employees of theCompany, excluding clerical and supervisory employees, constitutea unit appropriate for the purposes of collective bargaining, andthat said unit will insure to employees of the Company the full bene-fit of their right to self-organization and' to collective bargainingand-otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot.We shall use as the date for determining eligibility of em-ployees to vote the pay-roll period next preceding the date of theDirection of Election, subject to such limitations and additions asare set forth in the Direction.'At the time of the, hearing the Company employed approximately 110 employees.The Trial Examiner reported that 61 employees had signed cards designating the Engineers,and 71 had signed cards designating the United, as their respective collective bargainingrepresentative. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon-the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre=sentation of employees of DeSoto'Oil Company,Memphis, Tennessee,within the meaning of Section 9(c) and Section 2 (6) , and (7) ofthe National Labor Relations Act.'2.All production and maintenance employees of the Company,excluding clerical and supervisory employees,constitute a unit ap-propriate for the purposes of collectivebargaining,within the mean-ing of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy'virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat: 449, and pursuant to Article_ III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2;as amended, it is hereby.DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives"for the purposes of collective bargainingwith DeSoto Oil'Company,Memphis, Tennessee,an election by secretballot'shall be conducted as early as possible but not later than thirty(30) days from the date of this Direction of Election,under the direc-,tion and supervision of the Regional Director for the Tenth Region,acting in this matter as agent for the National LaborRelations Boardand subject to Article III, Section.9, of said Rules and Regulations;among all production and maintenance employees of the Companywho were employed during the pay-roll period next preceding thedate of this Direction,including employees who did not work duringsuch pay-roll'period because they were ill or on vacation and, whowere then or have since been temporarily laid off, but excludingemployees who have since quit or been discharged for cause,and alsoexcluding clerical and supervisory employees, to determine whetherthey desire to be represented by United Cannery, Agricultural, Pack-ing and AlliedWorkers of America, affiliated with Congress -ofIndustrial Organizations,or by Engineers Local Union No. 92, In-ternational Union of Operating Engineers,affiliatedwith AmericanFederation of Labor, for the purposes of collective bargaining, or byneither.CHAIRMAN HARRY A. MILLIS took no part in the consideration ofthe above Decision and Direction of Election.